Citation Nr: 1608143	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for erectile dysfunction.

2.  Entitlement to a compensable evaluation for sternotomy scar.

3.  Entitlement to a compensable evaluation for residual scarring, status post left great saphenous vein harvest site.

4.  Entitlement to a rating in excess of 10 percent for onychomycosis/dermatophytosis of the upper and lower extremity nails and dermopathy of the left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

7.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD), status post bypass grafts (CABG) x2, associated with diabetes mellitus.
 
9.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2008, the RO awarded an increased rating of 30 percent for the Veteran's CAD, effective from January 18, 2008.  The RO also denied entitlement to ratings in excess of 20 percent and 10 percent for diabetes mellitus with erectile dysfunction and for hypertension, respectively.  Further, to RO awarded service connection for onychomycosis/dermatophytosis, dermopathy of the left lower extremity, and residual scarring, status post left great saphenous vein harvest site, each rated as noncompensable, effective from January 18, 2008.  

In March 2009, in pertinent part, the RO awarded a higher rating of 60 percent for CAD; and a higher rating of 10 percent for onychomycosis/dermatophytosis of the upper and lower extremity nails and dermopathy of the left lower extremity, each effective from January 18, 2008.  The RO also awarded an increased rating of 50 percent for the Veteran's PTSD, effective from October 23, 2008; awarded service connection for a sternotomy scar and assigned an initial noncompensable disability rating, effective from July 1, 2006; and denied entitlement to a TDIU.  

In January 2015, the RO assigned a separate noncompensable disability rating for the Veteran's erectile dysfunction, as separate from his diabetes mellitus.  See Supplemental Statement of the Case, dated January 14, 2015.

In March 2013 the Veteran died.  The Appellant, his widow, was subsequently substituted as claimant by the RO in August 2013 pursuant to 38 U.S.C.A. § 5121A. 

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2015.

In an October 2011 statement the Veteran's then-representative raised the issue of entitlement to an earlier effective date for the grant of service connection for CAD.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The Board is dismissing the issue regarding entitlement to a separate compensable rating for erectile dysfunction; however, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the video-conference hearing held on November 17, 2015, prior to the promulgation of a decision in the appeal, the Appellant stated that she wanted to withdraw the appeal for a separate compensable rating for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a separate compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the video-conference hearing held in November 2015, prior to the promulgation of a decision in the appeal, the Appellant stated that she wanted to withdraw the appeal for a separate compensable rating for erectile dysfunction.  The transcript of the hearing has been reduced to writing.  Accordingly, the Appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a separate compensable rating for erectile dysfunction is dismissed.


REMAND

At the videoconference held in November 2015, the Appellant noted that the Veteran received VA medical care until his death in 2013.  The VA outpatient records contained in the Veterans Benefits Management System (VBMS) e-folders are dated from March 2006 to March 2009, with some additional records dated form October 2011 to December 2011.  On remand, the RO should obtain the Veteran's complete VA treatment records dated from March 2009 to March 2013.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2009 to March 2013.

2.  Thereafter, readjudicate the claims on appeal based on review of the entire evidentiary record.  If the benefits sought are not granted to the Appellant's satisfaction, she and her representative should be provided a supplemental statement of the case, with an opportunity to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


